Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-13-00765-CR

                                   Antorr Lamar ALLISON,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR0418
                           Honorable Dick Alcala, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

       In accordance with this court’s memorandum opinion of this date, the trial court’s judgment
is AFFIRMED. Counsel’s motion to withdraw is GRANTED.

       SIGNED September 17, 2014.


                                                 _____________________________
                                                 Karen Angelini, Justice